This case was transferred to this court from the Court of Civil Appeals at Dallas. The suit was brought jointly against Texas Life Insurance Company and John D. Mayfield. Each defendant filed a separate plea of privilege, and sought to have the cause transferred to McLennan county. Separate hearings were had and separate orders were entered overruling the pleas of privilege. Each defendant gave notice of appeal and filed a separate appeal bond. It appears, however, that the hearings were all had at the same term of court, and that the appeals were perfected at the same time. Appellees have moved to strike the transcript and statement of facts, because the parties filed a joint transcript and statement of facts. Since both orders appealed from were entered in the same cause at the same term of court and both appeals were perfected at the same time, we think the appeal by both defendants can properly be brought before this court by single transcript. 3 Tex.Jur. 687. We know of no reason why these matters cannot be as satisfactorily presented by a single transcript as they could by two separate transcripts, and, therefore, we see no reason why we should put the parties to the expense of preparing two records and ourselves to the trouble of hearing and considering two cases, when all errors complained of can as easily and satisfactorily be determined at a single hearing in a single cause.
Appellees' motion is therefore overruled.
GALLAGHER, C. J., took no part in the consideration and disposition of this motion.